Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reason for allowance
Claims 2-10 and 12-18 are allowed.
Applicant’s independent claims 2 and 12 recite a particular combination of elements, which is neither taught nor suggested by the prior art. Riedmayr, Chao, Beckman, Herbert, Kim, and a thorough search in the art disclose various aspects and features of applicant’s claimed invention. However, regarding independent claim 2, Riedmayr, Chao, Beckman, Herbert, and Kim do not teach a vehicle comprising a vehicle body, a hood panel including a striker and a latching mechanism including a housing, a latch member, a fork bolt, and an actuator assembly including a first lever to selectively abut against an engagement surface of the fork bolt, and a second lever to selectively engage an abutment surface of the latch member, wherein the actuator assembly includes an elongated mounting plate pivotally connected to the housing, the elongated mounting plate includes a first end and a second end opposite the first end, wherein the first lever is pivotally connected proximal to the first end of the elongated mounting plate and the second lever is pivotally connected proximal to the second end of the elongated mounting plate. The prior art teaches a vehicle with many of the same components, but fails to teach the actuator assembly including an elongated mounting plate pivotally connected to the housing, the elongated mounting plate includes a first end and a second end opposite the first end, wherein the first lever is pivotally connected proximal to the first end of the elongated mounting plate and the second lever is pivotally connected proximal to the second end of the elongated mounting plate. Regarding independent claim 12, Riedmayr, Chao, Beckman, Herbert, and Kim do not teach a latching mechanism for releasably engaging a striker of a hood panel to a vehicle body comprising a housing 
	Accordingly, applicant’s invention is allowed for these reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yahya Sidky whose telephone number is (571)272-6237. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.S./Patent Examiner, Art Unit 3675                                                                                                                                                                                                        
/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675B